DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 1-4, the phrase is tangled and is unclear in meaning – it is not clear whether “a first radio network node serves the wireless device and the wireless communication network”, or if there should be a “, (comma)” after “the wireless device”. At lines 5-7, it is not clear what the subject of the verb “indicating” is. Further, it is not clear what the functional relationship between the “beam indication” and “controlling” is – it seems that the “beam 
In claim 5, lines 1-4, the phrase is tangled and is unclear in meaning – it is not clear whether “the first radio network node serves the wireless device and the wireless communication network”, or if there should be a “, (comma)” after “the wireless device”. At lines 5-7, it is not clear what the subject of the verb “indicating” is. Further, it is not clear what the functional relationship between the “beam indication” and “controlling” is – it seems that the “beam indication” is probably used by the “wireless device” in beam selection. However, the “beam indication” itself cannot directly ‘control which beam to select’. 
In claims 2 and 6, the limitation is tangled, and therefore, is unclear in meaning. It seems that   two different beams are being compared, but is not clear, and it is not clear how the phrase “with to be selected” modifies the rest of the limitation. 
Claims 8-16 are indefinite for the same reasons provided above for claims 1-7. 
Further, regarding claim 15, a computer program product is recited, and it recites “to carry out the method according to claim 1, as performed by the first radio network node or the wireless device”. However, claim 1 is a method performed by a wireless device, and not a method performed by a radio network node. A clarification is required. 
Likewise, regarding claim 16, a computer-readable storage medium is recited, and it recites “to carry out the method according to claim 1, as performed by the first radio network node or the wireless device”. However, claim 1 is a method performed by a wireless device, and not a method performed by a radio network node. A clarification is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer program product is a computer program per se, and does not fall in any of the statutory patentable categories. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson, “Further details of handover execution in NR”, 3GPP TSG-RAN WG2 Meeting #97, R2-1700863, 13th-17th February 2017 (Ericsson).
Ericsson discloses handover procedures with several different handover command contents and UE’s responses to the different handover command contents. 
Regarding claims 1 and 8, Ericsson teaches a wireless device and a method performed by a wireless device for handling communication of the wireless device in a wireless 
Regarding claims 5 and 12, Ericsson is applied in the same manner as applied above, because the functions in the teaching apply analogously to the radio network node and the method performed by the radio network node. 
Regarding claims 3, 7, 10 and 14, Ericsson teaches that the beam indication comprises at least an indication of a contention-free resource (“For at least some cases information required for contention based and contention free access can be included in the HO command”, see 1. Introduction). 
Regarding claims 2, 4, 6, 9, 11 and 13, Ericsson fails to specifically teach that the beam indication indicates an offset value, which offset value is a threshold value that a beam, configured with a contention based random access procedure, needs to outperform a beam, configured with a contention free random access procedure, with to be selected; and measuring a beam quality of at least the beam associated with the contention-free resource; and prioritizing said beam associated with the contention-free resource when the measured beam quality is better than said beam quality threshold. However, it would be within the skill of an ordinary artisan to include specific well known features when implementing the technique. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the 
Regarding claims 15 and 16, Ericsson is applied in the same manner as above because the teaching can readily be implemented as a computer program product and a computer readable storage medium. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Nagaraja et al. PG Pubs., the Li et al. PG Pub., the Kakishima et al. PG Pub., the Peisa et al. PG Pub., the Weber et al. PG Pub., and the Chapman et al. PG Pub., are cited for further references.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MIN JUNG/Primary Examiner, Art Unit 2472